Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to preliminary amendment filed 06/23/2020. Claims 7-14 and 16 are amended. Claim 15 is cancelled. Claims 1-14 and 16-20 are currently pending in the application.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 8, analyzed as representative claim:
	Step 1: Statutory Category?
	Claim 8 recites a device, which falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 4/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 8
Revised 2019 Guidance
[a] A recommendation device, comprising: 
Abstract idea: health monitoring and coaching  could be performed as a mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

The recommendation device is an additional non-abstract limitation.
[b] one or more processors; and a storage device configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to:
Storing and executing one or more programs represent  insignificant extra-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). 
The one or more processors and storage device are additional non-abstract limitations.
[c] determine a weight and a variation of an influence factor for a candidate object
Abstract Idea: determine a weight and a variation of an influence factor for a candidate object could be performed as a mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[d] acquire an expected value and an actual value of the influence factor
Acquire an expected value and an actual value of the influence factor represent  insignificant extra-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[e] calculate an influence degree of the influence factor on the candidate object according to the expected value, the actual value, the variation and the weight of the influence factor
Abstract Idea: calculate an influence degree of the influence factor on the candidate object according to the expected value, the actual value, the variation and the weight of the influence factor could be performed as a mental
process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[f] and calculate a recommendation degree of the candidate object according to the influence degree and the weight of the influence factor
Abstract Idea:  selecting behavioral modifications to recommend to the user could be performed as a mental
process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.


	It is apparent that, as noted in the Independent Claim 8/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a method of organizing human activity, in the mind, and/or using pen and paper. The mere nominal recitation of the recommendation device, comprising one or more processors and a storage device and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 8/Revised 2019 Guidance Table above, recites the additional limitation of the recommendation device, comprising one or more processors and a storage device  which are recited at a high level of generality. The published Specification provides supporting exemplary descriptions of generic computer components: for example ¶ 26: functions of the device may be implemented by hardware, or by hardware executing corresponding software …; ¶ 27: the recommendation device includes a processor and a storage device, the storage device is configured supporting the recommendation device to execute the above recommendation process, and the processor is configured to execute the program stored in the storage device. The recommendation device further includes a communication interface configured for communication between the recommendation device and another apparatus or communication network…;  ¶ 28:… a computer-readable storage medium is provided for storing computer software instructions used by the recommendation device, the computer software instructions include programs involved in execution of the above recommendation method; ¶ 42:…The terminal apparatus may include a computer, a microcomputer, a mobile phone, a tablet, and the like; ¶ 124:…Logic and/or steps, which are represented in the flowcharts or otherwise described herein, for example, may be thought of as a sequencing listing of executable instructions for implementing logic functions, which may be embodied in any computer-readable medium, for use by or in connection with an instruction execution system, device, or apparatus (such as a computer-based system, a processor-included system, or other system that fetch instructions from an instruction execution system, device, or apparatus and execute the instructions …; ¶ 125:… various portions of the present application may be implemented by hardware, software, firmware, or a combination thereof. In the above embodiments, multiple steps or methods may be implemented in software or firmware stored in memory and executed by a suitable instruction execution system. For example, if implemented in hardware, as in another embodiment, they may be implemented using any one or a combination of the following techniques well known in the art: discrete logic circuits having a logic gate circuit for implementing logic functions on data signals, application specific integrated circuits with suitable combinational logic gate circuits, programmable gate arrays (PGA), field programmable gate arrays (FPGAs), and the like …; ¶ 127:… The storage medium may be a read only memory, a magnetic disk, an optical disk, or the like…The lack of details about the additional elements, as noted earlier, indicates that the above-mentioned recommendation device, comprising one or more processors and a storage device  are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The additional limitations, as noted in the Independent Claim 8/Revised 2019 Guidance Table above, represent insignificant extra solution activity that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, Claim 8 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the published Specification describes the recommendation device, comprising one or more processors and a storage device in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification, as noted above. 
	The published Specification merely refers to the recommendation device, comprising one or more processors and a storage device at a high level of generality, merely in terms of its functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the published Specification, as noted above, supports a finding that the recommendation device, comprising one or more processors and a storage device are generic, or part of generic devices such as general purpose computers having generic components performing generic functions. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. As noted in the Independent Claim 8/Revised 2019 Guidance Table above, the [b] “storing and executing one or more programs” and [d] “acquire an expected value and an actual value of the influence factor” represent insignificant extra-solution activity (i.e., data gathering) that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g) and MPEP § 2106.05(d)II — Well-Understood, Routine, Conventional Activity. In OIP Technologies, Inc. v. Amazon.com, Inc., the court determined that the additional steps to "test prices and collect data based on the customer reactions" did not meaningfully limit the abstract idea of offer-based price optimization, because the steps were well-understood, routine, conventional data-gathering activities. 788 F.3d 1359, 1363-64, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015). Additionally, as noted in MPEP § 2106.07(a)(III)(A), “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).” The citations to the Specification presented above (e.g. ¶ 42:…The terminal apparatus may include a computer, a microcomputer, a mobile phone, a tablet, and the like; ¶ 125:… if implemented in hardware, as in another embodiment, they may be implemented using any one or a combination of the following techniques well known in the art: discrete logic circuits having a logic gate circuit for implementing logic functions on data signals, application specific integrated circuits with suitable combinational logic gate circuits, programmable gate arrays (PGA), field programmable gate arrays (FPGAs), and the like) also supports a finding that the recommendation device, comprising one or more processors and a storage device were well-understood, routine, and conventional. 
	Each of the claim steps do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The published Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of [b] storing and executing, [c] determining, [d] acquiring, [e] calculating and [f] calculating is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
In regard to independent Claim 1:
	 Independent claim 1 is a recommendation method comprising steps comparable to those of representative claim 8. However, claim 1 does not recite any additional claim elements. As a result, the claim is not integrated into a practical application, does not include an inventive concept, and is not patent eligible. Assuming arguendo independent claim 1 recites additional elements similar to those of representative claim 8, the claim would be rejected similarly to independent claim 8.
In regard to independent Claim 16:
	Independent claim 19 is a non-transitory computer-readable storage medium, in which a computer program is stored, wherein the computer program, when executed by a processor, cause the processor to perform operations comprising steps comparable to those of representative claim 8. Accordingly, independent claim 16 is rejected similarly to independent claim 8.
	In regard to the dependent claims:
	Dependent claims 2-7, 9-14 and 17-20 include all the limitations of respective independent claims 1, 8 and 16 from which they depend and, as such, recite the same abstract idea(s) noted above for respective independent claims 1, 8 and 16. Furthermore, the dependent claims only provide more detailed limitations of the abstract idea, which do not make the abstract idea any less abstract. In particular, combining abstract ideas (here, “mental processes” and mathematical concepts) does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas). As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of dependent claims 2-7, 9-14 and 17-20 integrates the judicial exception into a practical application. While the dependent claims may have a narrower scope than the respective representative claims, they do not confine the claim to a practical application nor amount to significantly more than the recited judicial exception. Therefore, dependent claims 2-7, 9-14 and 17-20 are not drawn to patent eligible subject matter as they are directed to an abstract idea without significantly more.
Examiner's Note
No art rejections are currently provided for the claims.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO
Form 892 and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715